Opinion by
Orlady, J.,
An indictment against these defendants under the Act of April 29, 1897, P. L. 30, was returned a true bill by the grand jury. A demurrer was filed thereto which after argument, was overruled; a judgment was entered for the commonwealth, and the defendants were sentenced. On argument in this court the specifications of error are urged under two propositions: 1. The indictment does not charge a crime known to the laws of the state. 2. The act, on which the indictment is based is in contravention of the constitution of the state and of the United States.
The title to the act is as follows: “To regulate the employment and provide for the health and safety of men, women and children in manufacturing establishments, mercantile indus*13tries, laundries, renovating works or printing offices, and to provide for the appointment of inspectors, office clerks, and others to enforce the same.”
' The 1st and 14th sections of the act are the ones alleged to have been violated, and the arguments of counsel have been confined to the consideration of these, viz: “ Section 1. That no minor, male or female, or adult woman shall be employed at labor or detained in any manufacturing establishment, mercantile industry, laundry, workshop, renovating works or printing office for a longer period than twelve hours in any day, nor for a longer period than sixty hours in any week.” “ Section 14. Any person who violates any of the provisions of this act or who suffers or permits any child or female to be employed in violation of its provisions shall be deemed guilty of a misdemeanor and on conviction shall be punished by a fine of not more than five hundred dollars.”
Theretofore the offense charged was not indictable; and it is set out in the indictment in the exact words of the act of assembly which created it. The defendants could not have been misled as to the nature of the offense they were called upon to answer. It is sufficient in form under our procedure act of 1860, which requires only a substantial conformity with the act prohibiting the offense and prescribing its punishment.
The title to the act fairly invites an examination of the contents of the bill by all who employ men, women or children in the establishments, industries, works or offices mentioned, and . everything which the nature of the subject of a title reasonably suggests as necessary or appropriate for the accomplishment of the expressed purpose is sufficiently indicated by the title: Com. v. Jones, 4 Pa. Superior Ct. 362. To regulate the employment and provide for the health and safety of men, women and children in industrial establishments necessarily implies that rules and methods of government, permissive, mandatory and prohibitive, are within the contemplation of the legislature, and an enforced submission to the regulating agencies is implied through the imposition of penalties.
There has been a general disposition to construe the constitutional provision liberally, rather than to embarrass legislation by a construction the strictness of which is unnecessary to the accomplishment of the beneficial purposes for which it has been *14adopted: Cooley’s Const. Lim. 175. The title need not be a complete index to the bill (Mauch Chunk v. McGee, 81 Pa. 433), if it fairly gives notice of the subject of the act so as reasonably to lead into an inquiry into the body of the bill, it is all that is necessary: Allegheny County Home’s Case, 77 Pa. 77.
The appellants contend that the act is in violation of the state constitution, article 1, section 1, in that it is an unjust interference with an adult female’s right of acquiring and possessing property, and of pursuing her own happiness, and in violation of article 3, section 7, in that it is a special law regulating labor.
It is a matter of history in our state that this act of assembly is the result of extended legislative examination into the management of our varied industrial institutions, which has been conducted by legislative committees, and through our factory and mine inspection bureaus. It is one of a system which has developed in proportion to the growth and prosperity of the state, and when we consider that nearly a million of laborers, men, women and minors, are employed in the industries mentioned in the title of this act, it is apparent that legislation to regulate their employment and provide for their health and safety is an imperative necessity.
By section 2 of the Act of April 21, 1849, P. L. 671, labor performed during a period of ten hours on any secular day in all cotton, woolen, silk, paper, bagging and flax factories shall be considered a legal day’s labor, and by a supplement to that Act of May 7, 1855, P. L. 472, no male or female operators under the age of twenty-one years can be employed under any contract in these manufactories for a longer period than sixty hours in any one week or more than an average of ten hours a day during the same period. A progressive step was taken by the Act of June 3, 1893, P. L. 276, by which a new department of the state government was created, namely that of factory inspector. By this act all employers of women or children or either, in any factory, manufactory, mercantile establishment, renovating works or laundry are required to post and keep posted a notice, stating the number of hours per day for each day of the week required of such persons, and the inspector was given visitorial powers over factories, workshops and other establishments employing women and children, and was di*15rected to make report of tbe number of hands employed in each, with the maximum number of hours of work performed each week. With the light given by the results of the previous legislation on this important subject, the act under consideration was enacted.
By article 16, section 3, our state constitution declares that “ the exercise of the police power of the state shall never be abridged.” This inherent power of government is vested in the legislature to make such laws as they shall judge to be for the good of the commonwealth, and the exercise of it has been left to the individual states to determine primarily what measures are appropriate or needful for the protection of the public morals, the public health, or the public safety, subject to the power of the courts to adjudge whether any particular law is an invasion of the rights of the constitution: Mugler v. Kansas City, 123 U. S. 623.
The police power of the state is difficult of definition, but it has been held by the courts to be the right to prescribe regulations for the good order, peace, health, protection, comfort, convenience and morals of the community which does not encroach on a like power vested in congress or state legislatures by the federal constitution, or does not violate the provisions of the organic law; and it has been expressly held that the fourteenth amendment to the federal constitution was not designed to interfere with the exercise of that power by the state: Powell v. Penna., 127 U. S. 678; Powell v. Com., 114 Pa. 265. Its essential quality, as a governmental agency ■ is that it imposes upon persons and property burdens designed to promote the safety and welfare of the public at large. The principle that no person shall be deprived of life, liberty or property, without due process of law, was embodied in substance in the constitutions of nearly all, if not all, of the states at the time of the adoption of the fourteenth amendment, and it has never been regarded as incompatible with the principle, equally vital because equally essential to the peace and safety of society, that all property in this country is held under the implied obligation that the owner’s use of it shall not be injurious to the community: Boston Beer Co. v. Massachusetts, 97 U. S. 25.
A prohibition upon unhealthy practices, whether inherently so, or such as may become so by reason of prolonged and ex*16acting physical exertion which is likely to result in enfeebled or diseased bodies, and thereby directly or consequently affecting the health, safety, or morals of the community, cannot in any just sense be deemed a taking or an appropriation of property.
The length of time a laborer shall be subjected to the exhaustive exertion of physical labor is as clearly within legislative control as is the governmental inspection of boilers, machinery, etc., to avoid accidents, or of the sanitary conditions of factories and the like to preserve the health of laborers.
The power to legislate on this subject is inherent in all free governments, and is limited only by the constitution. It must be asserted within reasonable limits, and when we consider that the federal government has fixed eight hours as a day’s work for all laborers, workmen and mechanics employed by or on behalf of it (Rev. Stat. sec. 3788), and that our own state has fixed the same number of hours as a day’s labor in all of our penal institutions (Act of May 20,1891, P. L. 100), and for all mechanics, workmen and laborers in the employment of the state, or any municipal corporation therein (Act of July 26,1897, P. L. 418), and that electric railway companies are prohibited from permitting or suffering any of their employees to work more than twelve hours in one day (Act of March 24, 1887, P. L. 13), and that in all cotton, woolen, silk, paper bagging and flax factories, ten hours of any secular day shall be considered a legal day’s labor (acts of 1849 and 1855 above mentioned), it cannot be held to be unreasonable to fix the time of labor for adult females at twelve hours a day or not more than sixty hours a week in the establishments named in this act.
If such legislation savors of paternalism it is in its least objectionable form in that it cares for those who from their own necessities, ambition, or the cupidity of their employees, may be prompted or required to jeopardize their health in unreasonable and dangerous employment, which in the legislative judgment, founded upon statistical experience, injuriously affects their health, and hence the interests of the state itself. It is of the same character of legislation which prohibits the employment of females in or about coal mines, and of minors in trades, etc., which labor arrest or impair the natural development of mind and body. The state at large is *17more interested than either employer or employee in preserving that normal physical condition which assures to the individual the most of health and happiness and is least likely to transmit physical, mental or moral defects to succeeding generations. The legislature has adjudged that the health of adult females is imperiled by being employed at labor in the establishments named for a longer time than stated in the act. The adult females, or even the employer, may think otherwise, but self-interest from a financial standpoint is often an unsafe guide. “ Though reasonable doubts may exist as to the power of the legislature to pass a law, or as to whether the law is calculated or adapted to promote the health, safety or comfort of the people, or to secure good order, or promote the general welfare, we must resolve them in favor of that department of government: ” State v. Holden, 14 Utah, 96; 37 L. R. A. 108.
“The legislature has recognized the 'fact, which the experience of legislators in many states has corroborated, that the proprietors of these establishments and their operatives do not stand upon an equality, and that their interests are to a certain extent conflicting : ” Holden v. Hardy, 169 U. S. 366; 42 L. Ed. 780.
The whole argument in this case is based on the injury done to the adult females, whose right to labor as long as they please is alleged to be violated. The remarks of the court in Holden v. Hardy, 14 Utah, 71, are applicable here. “ The argument would certainly come with better grace and greater cogency from the latter class. But the fact that both parties are of full age and competent to contract does not necessarily deprive the state of the power to interfere when the parties do not stand upon an equality, or when the public health demands that one party to the contract shall be protected against himself. The state still retains an interest in his welfare, however reckless he may be. The whole is no greater than the sum of all the parts, and when the individual health, safety and welfare are sacrificed, the state must suffer.” This declaration was adopted by the United States Supreme Court, in Holden v. Hardy, 169 U. S. 366, 42 L. Ed. 780, in validating a state statute which limited the employment of men in underground mines, smelting works, etc., to eight hours a day.
The object of such legislation is the good of the public as *18well as of the individual. The fact that the individual is wiling to waive protection cannot avail. The public good is entitled to protection and consideration; and if, in order to effectuate that object, there must be enforced protection to the individual, such individual must submit to such enforced protection for the public good. The statute was enacted as a remedy for such evil: Short v. Mining Co., 45 L. R. A. 603. In the exercise of its police power the state may enact laws in the interest of public morals, and to protect the lives, health and safety of persons following specified callings and may thus indirectly interfere with the freedom of contract: Lawton v. Steele, 152 U. S. 133; Com. v. Brown, 8 Pa. Superior Ct. 339, 351. It is undisputed that some employments may be admissible for males and yet improper for females, and regulations recognizing and forbidding women to engage in such would be open to no reasonable objection. The same is true of young children whose employment in mines and manufactories is commonly, and ought always to be regulated. In addition to the power to punish misdemeanors and felonies, the state has also the authority to make extensive and varied regulations as to the time, mode, and circumstances in and under which parties shall assert, enjoy, or exercise these rights without coming in conflict with any of those constitutional principles which are established for the protection of private rights or private property: Cooley’s Const. Lim. 745, 6 ed. It is prerogative of the the legislature to prescribe regulations founded on nature, reason and experience in determining the kind of labor, and the length of time it shall be permitted by either men, women or minors. Sex imposes limitations to excessive or long-continued physical labor as certainly as does minority, and the arrested development of children is no more dangerous to the state, than debilitating so large a class of our citizens as adult females by undue and unreasonable physical labor. In overruling the demurrer the court below pertinently said: “ Surely an act which prevents the mothers of our race from being tempted to endanger their life and health by exhaustive employment can be condemned by none save those who expect to profit by it.” The complaint of violated constitutional rights, it will be observed, does not come from those who are employed, but from those who employ them. The proper office of statutes is to remedy the defects *19and modify the operation of common-law rules in order to meet changed conditions in society and increased volume and improved methods in business: Com. v. Vrooman, 164 Pa. 306.
In view of our many mining and manufacturing industries the solicitous care of government over the health and safety of the laborers is an important branch of legislative duties. It is not a denial of the right to contract. Labor in the establishments mentioned in the act is permitted, but in the legislative judgment it is not good for the state at large as it now is, and as it is intended to continue, that adult females should labor a greater number of hours than mentioned in the act. If employees, without regard to sex, are required or permitted to perform labor in fixed places where but few of the muscles of the body are used, where the temperature is abnormal, where chemicals are employed and the air is impoverished by, or laden, with noxious gases and impalpable particles, the physical tension and nervous strain consequent upon such employment for an unreasonable time must of necessity produce an appreciable and dangerous effect on the health of the employee so exposed. Adult females are a class as distinct as minors, separated by natural conditions from all other laborers, and are so constituted as to be unable to endure physical exertion and exposure to the extent and degree that is not harmful to adult males; and employments which under favorable conditions are not injurious, are rightly limited as to time by this statute, so as not to become harmful by prolonged engagements.
The conflict of decision on the question of the power to limit contracts between master and servants is marked and it is far from settled. In the interest of public policy in this state the trend of the decisions in Com. v. Brown, 8 Pa. Superior Ct. 339, Com. v. Hamilton Mfg. Co., 120 Mass. 383, Opinion of Justices, 163 Mass. 594, and Holden v. Hardy, 169 U. S. 366, 42 L. Ed. 780, is more likely to furnish better results, and secure greater health to the commonwealth, rather than the class of cases of which Ritchie v. The People, 155 Ill. 98; 29 L. R. A. 79, is most frequently cited.
Class legislation, discriminating against some and favoring others is prohibited; but legislation which, in carrying out a public purpose is limited in its application if within the sphere *20of its operation, and which affects all persons similarly situated, is not within the fourteenth amendment: Barlier v. Connelly, 113 U. S. 27, 28 L. Ed. 923; Minneapolis & St. Paul Ry. v. Beckwith, 129 U. S. 26, 32 L. Ed. 585.
The act cannot be said to be a local or special law “regulating labor, trade, mining or manufacturing,” in violation of article 3, section 7, when it applies to all adult females alike throughout the state, who are employed in the establishments mentioned in the act. It relates to and distinctly defines the class of persons affected by it: Wheeler v. Phila., 77 Pa. 338; Durkin v. Kingston Coal Co., 171 Pa. 193; Com. v. Jones, 4 Pa. Superior Ct. 362. The assignments of error are overruled and the judgment of the court below is affirmed.